Citation Nr: 0313310	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  99-06 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a chronic right 
shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from December 1983 to December 
1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claims of entitlement to service connection for a 
right shoulder disorder, a goiter, and dengue fever.  The 
rating decision also granted service connection for a 
recurrent right ankle and left ankle sprain assigning each a 
noncompensable evaluation.  

The Board issued a decision in August 2000 denying service 
connection for dengue fever and granting service connection 
for a chronic thyroid disability (claimed as goiter).  
Further, the Board denied an initial rating greater than 
noncompensable for recurrent sprain of either ankle.  As 
well, the Board, finding that further development of the 
evidence was required on the issue of service connection for 
a right shoulder disorder, remanded that issue to the RO.  
The case was later returned to the Board, which determined 
that the RO had not complied with development requested in 
the remand.  Thereafter, the Board, itself, undertook further 
evidentiary development.  

FINDING OF FACT

A chronic right shoulder disorder is attributable to service.

CONCLUSION OF LAW

A chronic right shoulder disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
have been codified at 38 C.F.R. §§ 3.102, 3.159 and 3.326 
(2002).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate a grant of the veteran's claim of service 
connection for a right shoulder disorder.  As such, the Board 
is satisfied that VA has complied with both the notification 
requirements, see Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and the duty to assist requirements of the VCAA and 
the implementing regulations relevant to the veteran's 
appeal.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).


Analysis

The record shows that the veteran was treated in service for 
right shoulder pain in December 1995, and there was an 
assessment of upper back muscle spasm.  On separation 
examination in October 1996, recurrent right shoulder 
scapular muscle strain was noted.  

On VA examination in October 1998, the examiner concluded 
that the veteran could have tendonitis of the right trapezius 
muscle area.  However, there was no abnormality on X-ray 
study.  

The Board's August 2000 remand sought medical opinion, based 
on claims file review, regarding the etiology of any current 
right shoulder disorder.  A VA examination, performed 
February 2001, was unresponsive to the Board's remand 
instructions since the examiner's did not review the claims 
file or provide an opinion about the etiology of any current 
right shoulder disorder.  

Thereafter, a VA examination was performed in April 2003, 
pursuant to the Board's own development of the evidence.  The 
examiner stated that the claims file had been reviewed.  It 
was noted that x-ray findings with respect to the right 
shoulder were negative, but that an MRI revealed an 
impingement syndrome, without rotator cuff tear.  The 
assessment was that the impingement syndrome likely developed 
from repetitive trauma the veteran had sustained as a 
machinegunner while on active duty.  

The total evidentiary record now demonstrates that it is at 
least as likely as not that the veteran's current right 
shoulder disorder is related to service.  Resolving benefit 
of doubt in the appellant's favor, the Board concludes that 
service connection for a chronic right shoulder is warranted.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 



ORDER

Service connection for a chronic right shoulder disorder is 
granted.



	                        
____________________________________________
	Lawrence M. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

